Citation Nr: 1013650	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  04-23 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to Department of Veterans Affairs (VA) service-
connected disability benefits.


ATTORNEY FOR THE BOARD

F. Yankey, Associate Counsel


INTRODUCTION

The appellant contends that he had active service in the U.S. 
Armed Forces in the Far East (USAFFE).

This appeal arises before the Board of Veterans' Appeals 
(Board) from a September 2001 letter-denial of the benefit 
sought, rendered by the DVA Regional Office (RO) in Manila, 
Philippines.
The Veteran's appeal was previously before the Board in April 
2009, at which time the Board remanded the case for further 
development by the originating agency.  The case has been 
returned to the Board for further appellate action.

The Board notes that in March 2010, after the case was 
certified on appeal to the Board, the Veteran submitted 
additional medical evidence without a waiver.  The evidence 
received is not pertinent to the issue on appeal.  Therefore, 
a remand for consideration of this evidence by the 
originating agency is not required.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The National Personnel Records Center (NPRC) has certified 
that the appellant had no qualifying service as a member of 
the USAFFE portion of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
Armed Forces of the United States.


CONCLUSION OF LAW

The appellant is not entitled to VA benefits as a matter of 
law.  38 U.S.C.A. §§ 101, 107, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.1, 3.7, 3.40, 3.41, 3.102, 3.203 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, the Board has 
considered VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits under the Veterans 
Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009)).  Implementing regulations are found at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

As discussed below, the law and not the facts are dispositive 
of the issue on appeal; therefore, the duties to notify and 
assist imposed by the VCAA are not applicable to this claim.  
See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

Legal Criteria

Eligibility for VA benefits is governed by statutory and 
regulatory law that defines an individual's legal status as a 
Veteran of active military, naval, or air service.  
38 U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6. 

The term "Veteran" means a person who served in the active 
military, naval, or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d).  The term "Veteran of any war" means any Veteran 
who served in the active military, naval or air service 
during a period of war.  38 C.F.R. § 3.1(e).  Service in the 
Philippine Scouts and in the organized military forces of the 
Government of the Commonwealth of the Philippines, including 
recognized guerrilla service, is recognized service for 
certain VA purposes, as authorized by 38 U.S.C.A. § 107.  See 
38 C.F.R. § 3.40.

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included for compensation benefits, but not for 
pension benefits.  Service department certified recognized 
guerrilla service and unrecognized guerrilla service under a 
recognized commissioned officer, only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army, prior to 
July 1, 1946, is included for compensation benefits, but not 
for pension benefits.  38 C.F.R. § 3.40(b), (c), and (d) 
(emphasis added).  Active service will be the period 
certified by the service department.  38 C.F.R. § 3.9.

Title 38 of the United States Code authorizes the Secretary 
of Veterans Affairs (Secretary) to prescribe the nature of 
proof necessary to establish entitlement to Veterans' 
benefits.  See 38 U.S.C.A. § 501(a)(1) (West 2002).  Under 
that authority, the Secretary has promulgated 38 C.F.R. §§ 
3.41 and 3.203(a), (c) to govern the conditions under which 
the VA may extend Veterans' benefits based upon service in 
the Philippine Commonwealth Army.  Those regulations require 
that service in the Philippine Commonwealth Army (and thus 
status as a Veteran for VA benefits purposes) be proven with 
either official documentation issued by a United States 
service department or verification of the claimed service by 
such a department.  See 38 C.F.R. §§ 3.41 (authorizing 
Veteran status for Philippine Veterans "from the date 
certified by the Armed Forces [of the United States]"); 
3.203(a) (requiring service department documentation of 
service where available); 3.203(c) (requiring service 
department verification of service where documentation is not 
available).

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation, or 
burial benefits, VA may accept evidence of service submitted 
by an appellant, such as a DD Form 214, Certificate of 
Release or Discharge from Active Duty, or original 
Certificate of Discharge, without verification from the 
appropriate service department if the evidence meets the 
following conditions: (1) the evidence is a document issued 
by the service department.  A copy of an original document is 
acceptable if the copy was issued by the service department 
or if the copy was issued by a public custodian of records 
who certifies that it is a true and exact copy of the 
document in the custodian's custody; and (2) the document 
contains needed information as to length, time, and character 
of service; and (3) in the opinion of VA, the document is 
genuine and the information contained in it is accurate.  38 
C.F.R. § 3.203(a).

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements of this 
section, VA shall request verification of service from a 
service department.  38 C.F.R. § 3.203.

With regard to Philippine service, certifications by the 
service department will be accepted as establishing periods 
of recognized service as a Philippine Scout, a member of the 
Philippine Commonwealth Army serving with the Armed Forces of 
the United States, or as a guerrilla.  38 C.F.R. § 3.41(a) 
and (d).  Moreover, the United States Court of Appeals for 
Veterans Claims (Court) has held that a service department 
determination as to an individual's service shall be binding 
on the VA.  Duro v. Derwinski, 2 Vet. App. 530 (1992); 
Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).  Whether a 
claimant is a Veteran and thus has basic eligibility to VA 
benefits is a question dependent on service department 
certification.  38 C.F.R. § 3.41 (a), (d); Duro, 2 Vet. App. 
at 532.  Thus, if the United States service department 
declines to verify the claimed service, the applicant's only 
recourse lies within the relevant service department, not VA.  
Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  In 
summary, under 38 C.F.R. §§ 3.40 and 3.203, a claimant is not 
eligible for VA benefits based on Philippine service unless a 
United States service department documents or certifies his 
or her service. 

Analysis

In a March 1989 response to a request to verify the 
appellant's service, the Department of the Army responded 
that the appellant had no recognized guerilla service nor was 
he a member of the Philippine Commonwealth Army inducted into 
the service of the Armed Forces of the United States.  

The appellant has provided documents showing that he was 
called to active duty in September 1941 and inducted into the 
USAFFE.  These records show that he served with "A" 
Engineering Company of the 41st Division in Bataan.  The 
records show he served until March 1946.  The appellant has 
further provided rosters from the 41st Division, Philippine 
Army, USAFFE dated in August 1991 and 1992.  It is noted that 
his name appears among enlisted personnel on the roster of 
the 41st Engineer Battalion.  None of these documents were 
issued by a United States service department.  Furthermore, 
the appellant has alleged that there was confusion as to his 
family name when he was separated from the Camp O'Donnell 
Concentration Camp in September 1942.  As a result, the Board 
remanded the case in April 2009 for additional verification.
Additional verification, including requests to verify service 
under the names of Unan and Cunanan and SN 169 933, from the 
NPRC and PIES was requested in June and July 2009.  A July 
2009 PIES response indicated that no change was warranted in 
the prior negative certification dated in March 1989 based on 
the updated information.  Furthermore, in an October 2009 
response to the AMC's June 2009 request for further 
verification, the NPRC notified VA that the archives revealed 
the appellant was not listed as a member of the Philippine 
Commonwealth Army, including recognized guerillas in the 
service of the Unites States Armed Forces during World War 
II.  

The Board finds that the claim must be denied because the 
record does not include any documentation from a United 
States service department to show qualifying service.  Based 
upon the provisions of 38 C.F.R. § 3.203, none of the 
documents submitted by the appellant constitutes valid 
evidence of service, because none of those documents was 
issued by a United States military service department.  As 
noted earlier, the December 2009 certification from the NPRC, 
which indicates that the appellant had no qualifying service, 
is binding on VA.  Spencer v. West, 13 Vet. App. 376 (2000); 
see also Duro, 2 Vet. App. at 532.  Moreover, the appellant 
has provided no further evidence that would warrant a request 
for re-certification from the service department.  See 
Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).  Thus, Veteran 
status and therefore eligibility for VA benefits cannot be 
established as a matter of law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 429-30 (1994).


ORDER

Basic eligibility for VA benefits is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


